Citation Nr: 0429965	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial increased evaluation for tinnitus, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1946 
and subsequently had Reserve duty.  As a pilot, he was 
exposed to aircraft noise in service.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in Phoenix, Arizona.

The rating action by the RO in March 2001 granted service 
connection for bilateral sensorineural defective hearing, and 
assigned a 50 percent rating; that issue is not part of the 
current appeal.  The same action granted service connection 
for bilateral tinnitus and assigned a single 10 percent 
rating under Code 6260 from November 14, 2000.  The combined 
rating is at 60 percent..

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

In October 2004, the Board granted the veteran's motion to 
advance the case on the docket pursuant to 38 C.F.R. 
§ 20.900(c).


FINDING OF FACT

The veteran's tinnitus, which was first identified on a 
recent VA audiometric examination, is the apparent result of 
acoustic trauma or the veteran's significant bilateral 
sensorineural hearing loss rather than head trauma or other 
such cause; it is recurrent and is heard in both ears.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2003); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's all due process.  In this 
current issue, as its stands before the Board, the veteran 
has been provided with Statement of the Case and other 
documents relating to the pertinent regulatory provisions, 
has been afforded the requisite clinical testing, and has 
been given the opportunity to provide all other pertinent 
documentation relating to his current complaints with regard 
to tinnitus.  

The veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  In communications dated in December 2003, he 
specifically stated that he had no further evidence to 
submit. 

All in all, the Board is satisfied that all due process 
requirements including within VCAA and applicable judicial 
mandates have been fulfilled and that all due process rights 
of the veteran have been fully protected and addressed as 
they relate to a rating for tinnitus. 

Tinnitus
Criteria

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  

For comparative purposes, under the previous criteria 
effective prior to June 10, 1999, persistent tinnitus as a 
result of head injury, concussion, or acoustic trauma 
warranted a 10 percent evaluation.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999).  
Note (1) thereafter reflects that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other diagnostic codes, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

However on May 22, 2003, the VA's General Counsel issued 
VAOPGCPREC 2-2003 which specifically addressed the question 
of ratings for recurrent tinnitus.

The opinion, in pertinent part, is as follows:

Whether Diagnostic Code (DC) 6260, as in 
effect prior to June 10, 1999, and as 
amended as of that date, authorizes a 
single 10% disability rating for 
tinnitus, regardless of whether tinnitus 
is perceived as unilateral, bilateral, or 
in the head, or whether separate 
disability ratings for tinnitus in each 
ear may be assigned under that or any 
other diagnostic code?

DISCUSSION:

1.  Before 1999, the rating schedule 
authorized a 10% disability rating for 
tinnitus incurred as a result of trauma 
to the head.  See generally 38 C.F.R. § 
4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or 
acoustic trauma.").  At that time, 
manifestations of tinnitus that were not 
the result of head trauma could be rated 
in association with the underlying cause 
under the appropriate diagnostic code. In 
1999, the Rating Schedule was amended, 64 
Fed. Reg. 25,202, 25,210 (1999), to 
provide service connection for "Tinnitus, 
recurrent," regardless of its etiology. 
38 C.F.R. § 4.87, DC 6260. Additionally, 
a note was added in the 1999 amendment 
instructing raters that: "A separate 
evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an 
evaluation under one of those diagnostic 
codes." 38 C.F.R. § 4.87, DC 6260.  
Neither the prior nor the amended 
regulation contained any language 
suggesting that a separate tinnitus 
rating could be awarded for each ear, nor 
does any other rating schedule provision 
in effect prior to or after 1999 suggest 
that such separate ratings may be 
awarded.  For example, 38 C.F.R. § 
4.124a, DC 8046, has long provided that, 
for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective 
complaints such as headache, dizziness, 
tinnitus, insomnia and irritability . . . 
will be rated 10 percent and no more 
under diagnostic code 9305." In such 
cases, the condition of tinnitus is taken 
into account as a rating factor which may 
give rise to a maximum 10% disability 
rating without regard to whether the 
condition is unilateral or bilateral in 
nature.

2.  The Merck Manual states that tinnitus 
is the perception of sound in the absence 
of an acoustic stimulus. "The Merck 
Manual" 665 (17th ed. 1999).  VA 
discussed the nature of tinnitus in a 
recent notice of proposed rulemaking 
concerning the rating schedule provision 
governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-tinnitus"), 
the sound is audible to other people, 
either simply by listening or with a 
stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the 
sound, such as vascular or muscular 
disorders.  Objective tinnitus may also 
be due to such nonpathologic causes as 
noise from the temporomandibular joints, 
openings of the eustachian tubes, or 
repetitive muscle contractions.

Accordingly, objective tinnitus is 
properly evaluated as part of the 
underlying condition causing it.

3.  The notice of proposed rulemaking 
went on to explain that:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds.)). The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with 
tinnitus that 63% reported tinnitus in 
both ears and 11% reported it as filling 
the head. (http://www.ohsu.edu/ohrc- 
otda/95-01/data/08.html).  Therefore, in 
the great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears. 67 Fed. Reg. at 
59,033.  As VA's notice of proposed 
rulemaking made clear, the perception of 
noise is the disability identified in 
true tinnitus, and the source of this 
perceived noise is not in either or both 
ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.

4.  On May 14, 2003, VA published a final 
rule adding a note to DC 6260, directing 
raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head." 68 Fed. 
Reg. 25,822, 25,823 (2003); 38 C.F.R. § 
4.87, DC 6260, note (2).  The notice also 
added a note providing that objective 
tinnitus is to be evaluated as part of 
the underlying condition, not under DC 
6260.  38 C.F.R. § 4.87, DC 6260, note 
(3). The notice stated that:

This document amends the Department of 
Veterans Affairs (VA) Schedule for Rating 
Disabilities to state more explicitly the 
method of evaluation of tinnitus under 
diagnostic code 6260 in the portion of 
the rating schedule that addresses 
evaluation of disabilities of the ear.  
The intended effect of this action is to 
codify current standard VA practice by 
stating that recurrent tinnitus will be 
assigned only a single 10-percent 
evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.  As was stated in 
the notice of proposed rulemaking: "This 
amendment involves no substantive change 
and is consistent with current practice." 
67 Fed. Reg. at 59,033.  Thus, the 
amendment restated in more explicit terms 
the rule reflected in prior VA 
regulations that only a single 10% rating 
for tinnitus is authorized regardless of 
whether tinnitus is perceived as 
unilateral, bilateral, or in the head.

5.  The 1999 amendment to DC 6260 
reflected an awareness that tinnitus need 
not be constant to be disabling and that 
it can have causes other than head 
trauma.  59 Fed. Reg. 17,295, 17,297 
(1994). The amendment addressed the need 
to accommodate tinnitus resulting from 
other causes.  Further, the note added to 
DC 6260 by that amendment reflects the 
rule, stated in 38 C.F.R. § 4.14, that 
the disability resulting from tinnitus 
cannot be rated simultaneously under more 
than one diagnostic code.  The 1999 
amendment did not reflect any change in 
view as to the nature of tinnitus itself.  
Thus, the most recent amendment to DC 
6260 definitively stating that only a 
single 10% disability rating is 
authorized for tinnitus merely restates 
the law as it existed both prior to and 
after the 1999 amendment.  Accordingly, 
the rule that only a single 10% 
disability rating is authorized for 
tinnitus regardless of whether the 
tinnitus is perceived as unilateral, 
bilateral, or in the head is for 
application in cases arising both before 
and after the 1999 amendment.

HELD:

Diagnostic Code 6260 (currently codified 
at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of 
that date, authorized a single 10% 
disability rating for tinnitus, 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head. Separate ratings for tinnitus 
for each ear may not be assigned under DC 
6260 or any other diagnostic code.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.


Factual background and Analysis

The veteran was reportedly exposed to acoustic trauma in 
service.  He also has significant bilateral hearing loss of a 
sensorineural nature.

On the recent VA examination, the veteran complained of 
recurrent or persistent bilateral tinnitus.  

However, as for the issue of entitlement to a rating in 
excess of 10 percent, the Board notes that 10 percent is the 
highest allowable evaluation under Diagnostic Code 6260 under 
old or new criteria.  

There is no evidence, nor for that matter, a claim, that the 
veteran's tinnitus is a result of other than acoustic trauma 
or his hearing loss, and thus various other codes such as 
relating to tinnitus due to brain tumor, etc., are 
inapplicable.  

The criteria are also quite definitive, as cited above, in 
that a 10 percent rating is the maximum assignable whether 
the tinnitus is in one or both ears.

The regulations and associated mandates are quite unequivocal 
in that regard, and no doubt is raised.  Because the evidence 
relating to the tinnitus is relatively unchanged for the 
entire period in question, and the veteran is in receipt of 
the maximum available for that entire period, the tenets of 
Fenderson for a possible staging of the rating are 
unnecessary.

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2001).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).


ORDER

An initial increased evaluation for tinnitus in excess of 10 
percent disabling, is not warranted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



